1869.Bankruptcy — Pleading — Sufficiency of Aver-ments — Answer—Intent in Suspending Payment.2. The intent of the alleged bankrupt in suspending payment should be alleged as a fact.— Leave granted to answer.The demurrer was sustained as to the second allegation, and overruled as to the first, on the ground that a demurrer was not strictly the proper mode of presenting the question; but, without any expression of opinion upon the points submitted, leave was granted to the defendant, until October 9, to answer the first allegation, or take such other proceedings as seemed fit. whereupon his counsel filed a motion to discharge the rule requiring him to show cause in respect to the said first allegation. This motion was submitted upon the argument already made on the demurrer, and upon it THE COURT reserves its decision. [Reprinted from 3 N. B. R. 263 (Quarto, 62), by permission.]